Case: 09-20726     Document: 00511151591          Page: 1    Date Filed: 06/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 23, 2010

                                     No. 09-20726                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DARRALYN C. COUNCIL,

                                                   Plaintiff - Appellant
v.

ERIC A. SHINSEKI, Secretary of the United States Department of Veterans
Affairs; ANGELA BISHOP; EDGAR TUCKER; CARLOS ESCOBAR; DONNA
KYLE; GENERAL COUNSEL ERIC SCHWARTZE, III; FRED DOWNS JR.,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-2719


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Darralyn C. Council has sued various employees of the United States
Department of Veterans Affairs, alleging wrongful termination in violation of
various federal statutes as well as several common law torts. He filed a pro se
motion for a preliminary injunction “enjoining defendants from causing further
harm to the plaintiff,” apparently seeking to be reinstated to the job from which

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20726    Document: 00511151591     Page: 2    Date Filed: 06/23/2010

                                  No. 09-20726

he was terminated, or at least to be paid as if he had not been terminated. The
district court denied the motion. Council appeals from the district court’s order.
      The only issue that is properly before this court on appeal is whether the
district court abused its discretion in denying Council’s motion for a preliminary
injunction.   “Four elements are required for the grant of a preliminary
injunction. First, the movant must establish a substantial likelihood of success
on the merits. Second, there must be a substantial threat of irreparable injury
if the injunction is not granted. Third, the threatened injury to the plaintiff
must outweigh the threatened injury to the defendant. Fourth, the granting of
the preliminary injunction must not disserve the public interest.” Cherokee
Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994). Council
has failed to carry his burden of persuasion as to any of these four requirements.
In particular, as the district court explained, the temporary loss of income due
to an allegedly wrongful termination “does not usually cause irreparable injury,”
Sampson v. Murray, 415 U.S. 61, 90 (1974), because if Council’s suit is
ultimately successful, he will be able to recover back pay.
      The district court’s denial of the motion for a preliminary injunction was
not an abuse of discretion, and is therefore AFFIRMED.




                                        2